Citation Nr: 1606261	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for status-post repair of recurrent dislocations, left shoulder with arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to January 1958.  This case came before the Board of Veterans' Appeals (Board) on appeal of June 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Decision Review Officer at the St. Petersburg RO in November 2011.  Then, in June 2014 the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

This appeal was most recently before the Board in September 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of a brief background, service connection was granted for the above-noted disability in a June 2010 rating decision, and a 10 percent disability evaluation was assigned at that time.  Then, in a March 2012 rating decision the RO assigned a 20 percent rating throughout the period under appeal.  The Veteran's left shoulder disability affects his non-dominant arm and has been rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5201 based on limitation of motion.  Under this Diagnostic Code, a 20 percent rating is warranted for limitation of the motion of the minor arm at the shoulder level or to midway between the side and shoulder level.
When this case was previously before the Board it was remanded to obtain a current VA examination.  At that time, the RO or the Appeals Management Center (AMC) was instructed to ensure the examiner provided all information required for rating purposes.  The Veteran subsequently underwent a VA examination in March 2015.  In the course of his examination, the examiner indicated the Veteran has a history of dislocations of the glenohumeral (scapulohumeral) joint.  The examiner specifically indicated the Veteran has experienced infrequent episodes of left shoulder dislocations.  The Board notes that under 38 C.F.R. § 4.71(a), Diagnostic Code 5202, a 20 percent rating is warranted when a veteran experiences humerus impairment that results in infrequent recurrent dislocations of the scapulohumeral joint, with guarding of movement at the shoulder level.  The March 2015 VA examiner failed to indicate whether the Veteran experiences guarding of shoulder movement.  Although the Veteran underwent a VA examination in January 2012, wherein the examiner did indicate the Veteran does experience guarding, the examiner did not indicate which shoulder was affected.  Based on the foregoing deficiencies, the Board finds the Veteran must undergo another VA examination to fully assess his left shoulder disability.  
In closing, the Board does observe that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Therefore, the VA examiner should be asked to indicate whether the Veteran's guarding, if present, is caused by pain and affects his range of motion.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

The examiner should also answer the following questions with respect to the Veteran's left shoulder disability.

a)  does the Veteran's left glenohumeral (scapulohumeral) joint impairment cause guarding of shoulder movement; and

b)  if so, is his guarding caused by pain on motion, or some other biomechanical pathology or fear of dislocation?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




